Title: To James Madison from Elias Vander Horst, 3 October 1801 (Abstract)
From: Vanderhorst, Elias
To: Madison, James


3 October 1801, Bristol. Transmits latest newspapers and encloses a letter from King containing word that peace preliminaries were just signed between Great Britain and France. Though terms are not yet revealed, has been informed that Great Britain will retain Cape of Good Hope and Ceylon but Egypt and Malta will be restored to their former owners. Encloses London prices current but expects that prices will soon undergo “very material alterations.”
 

   RC (DNA: RG 59, CD, Bristol, vol. 2). 1 p.; marked “(Copy)”; docketed by Wagner. Enclosures not found.


   Probably Rufus King to JM, 2 Oct. 1801.


   A full transcription of this document has been added to the digital edition.
